Citation Nr: 0031685	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-02 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a T-6 compression fracture.  

[The issue of entitlement to reimbursement of the cost of 
unauthorized medical expenses incurred on December 23, 1992 
and December 24, 1992, is the subject of a separate decision 
under the same docket number.]


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO), in Oakland, California, 
which denied entitlement to an increased evaluation for 
residuals of a T-6 compression fracture.

The Board notes that entitlement to service connection for 
residuals of a T-6 compression fracture was originally 
granted by the RO in a February 1993 rating decision.  That 
rating decision also granted entitlement to service 
connection for residuals of a head injury with headaches.  
The veteran filed a notice of disagreement as to the assigned 
disability ratings for residuals of a T-6 compression 
fracture and for residuals of a head injury with headaches in 
August 1993.  A statement of the case was issued and a timely 
substantive appeal was filed by the veteran in February 1995.  
The issue of entitlement to an increased evaluation for 
residuals of a head injury with headaches was withdrawn by 
the veteran in a written statement dated in April 1997.  
Thus, the issue of entitlement to an increased evaluation for 
residuals of a head injury with headaches is not before the 
Board for appellate consideration.  

The Board also notes that in May 1997, the veteran sought 
entitlement to an increased evaluation for service-connected 
asthma and lumbosacral strain.  The veteran also sought 
entitlement to service connection for degenerative changes of 
the cervical spine, claimed as secondary to the service-
connected residuals of a T-6 compression fracture.  In a 
December 1997 rating decision, the RO granted an increased 
evaluation for service-connected asthma, and denied 
entitlement to an increased evaluation for lumbosacral strain 
and entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to the 
service-connected residuals of a T-6 compression fracture.  
The veteran filed a notice of disagreement as to all three 
issues in February 1998 and a statement of the case was 
issued in November 1998.  A substantive appeal was filed by 
the veteran's representative as to those issues in December 
1998.

In a June 2000 rating decision, the RO determined that an 
additional increased evaluation was warranted for asthma and 
also granted entitlement to individual unemployability 
benefits and basic eligibility to Dependent's Educational 
Assistance.  The RO denied entitlement to an increased 
evaluation for lumbosacral strain and entitlement to service 
connection for degenerative changes of the cervical spine, 
claimed as secondary to the service connected residuals of a 
T-6 compression fracture.  The veteran's representative again 
filed a substantive appeal in June 2000.  In an August 2000 
written statement, the veteran's representative informed the 
Board that the veteran was satisfied with his most recent 
decision and any appeal was thereby withdrawn.  

In an August 2000 letter to the veteran's representative, the 
Board notified him that his August 2000 correspondence could 
not be accepted as a withdrawal of the issues of entitlement 
to an increased evaluation for residuals of a T-6 compression 
fracture and entitlement to reimbursement of the cost of 
private medical expenses incurred on December 23, 1992 and 
December 24, 1992, because the substantive appeals as to 
those issues were filed by the veteran personally.  The 
veteran's representative was notified that if the veteran 
wanted to withdraw that issue, his written consent should be 
submitted to the Board within 60 days.  The Board has 
received no response from the veteran or his representative.  
Thus, the issues of entitlement to increased evaluations for 
asthma and lumbosacral strain as well as the issue of 
entitlement to service connection for degenerative changes of 
the cervical spine, claimed as secondary to the service 
connected residuals of a T-6 compression fracture have been 
properly withdrawn by the veteran's representative because he 
signed the substantive appeals as to those issues.  See 
38 C.F.R. § 20.204(c) (1999).    

However, the issues of entitlement to an increased evaluation 
for residuals of a T-6 compression fracture with limitation 
of motion and entitlement to reimbursement for the cost of 
private medical expenses remain before the Board for 
appellate consideration.  The issue of entitlement to 
reimbursement of the cost of private medical expenses 
incurred on December 23, 1992 and December 24, 1992 is the 
subject of a separate decision under the same docket number.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a T-6 compression fracture are manifested by 
severe thoracic spondylosis with compression deformities, 
significant pain factors, limitation of motion, and 
difficulty with lifting, carrying, bending, stooping, 
standing, prolonged walking, and sitting; without evidence of 
related nerve involvement or cord involvement.

CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of a 
T-6 compression fracture have been met.  38 C.F.R. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5285 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was involved 
in a car accident in March 1964 and suffered a compression 
fracture of the T-6 vertebrae.  It was noted that he had pain 
at that site and limitation of motion of the back.  Continued 
pain and limitation of motion were noted in May 1964 and 
September 1964 clinical records.  The veteran's separation 
examination dated in September 1964 noted, in pertinent part, 
spine tenderness of the lower thoracic vertebrae.  

VA treatment records dated in 1992 and 1992 reflect treatment 
for unstable angina, coronary artery disease, and a hiatal 
hernia.  The veteran underwent cardiac catheterization in 
August 1992.  

Upon VA examination dated in December 1992, it was noted that 
the veteran still had pain somewhere between his neck and 
shoulder blades and it was somewhat tender.  Physical 
examination revealed the veteran was able to heel and toe 
walk.  Straight leg raising was benign bilaterally.  He had 
some upper posterior thoracic discomfort at approximately the 
T-6 region when rotating his back to 60 degrees right or 
left.  Deep tendon reflexes were 2 positive and symmetrical 
throughout the body.  A relevant impression of an old T-6 
fracture was noted.  

In a February 1993 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for residuals 
of a T-6 compression fracture, evaluated as 10 percent 
disabling, effective from August 1, 1992.  

Upon VA examination of the spine dated in May 1994, relevant 
complaints of upper and lower back pain were noted.  He also 
reported intermittent numbness and tingling in the left arm 
and hand.  The examiner noted that the veteran walked and 
moved about the examining room in an entirely normal manner 
without any evidence of a limp.  He did not use a cane, 
crutch, or any other type of support.  He indicated that his 
pains were over the upper mid-thoracic area in the back.  The 
veteran demonstrated some limitation of motion of the back 
with 60 degrees of flexion, 30 degrees of lateral flexion, 25 
degrees of rotation bilaterally, and 10 degrees of extension.  
He was able to get up onto his toes and rock back onto his 
heels without any problem.  In the sitting position, he was 
able to straighten out both knees without causing any pain in 
the back or legs.  Reflexes in the lower extremities were 
equal and active.  Straight leg raising was present to 60 
degrees bilaterally and was accompanied by some discomfort in 
the low back.  There was no muscle atrophy of the lower 
extremities and sensation was intact.  The examiner opined 
that the veteran's symptoms were more marked in the upper 
back.  The examiner also noted that from an objective 
standpoint, the veteran did have some limitation of motion of 
the back but nothing to indicate any radicular symptoms in 
the legs.  

In a supplemental report, the examiner noted that 
radiological reports had been reviewed and were essentially 
normal as to the lumbar spine.  There was normal 
configuration of the lumbar vertebral bodies and proper 
spacing between the vertebral bodies with no evidence of disc 
disease.  Radiological evaluation of the thoracic spine 
revealed generalized osteoarthritic and degenerative changes 
throughout the entire spine with disc degeneration and 
multiple spurring and bridging.  There was an old compression 
fracture at the level of T-6.  The degree of compression 
amounted to 50 percent of the anterior height of the sixth 
thoracic vertebral body.  Otherwise the thoracic spine was 
essentially normal.  The examiner noted that this would 
indicate a diagnosis of residuals of a compression fracture 
of the sixth thoracic vertebrae with compression amounting to 
50 percent of the anterior height of this body and the 
presence of advanced degenerative changes involving all 
levels of the thoracic spine with thinning of the disc spaces 
and multiple spurs and bridging.  The examiner opined this 
would probably account for a more or less chronic strain 
condition involving the lumbar spine.  

Private prescription records dated from October 1994 to 
August 1995 reflect the veteran was prescribed medication, 
home cervical traction, and a soft cervical collar.  

VA treatment records dated from 1994 to 1995 reflect 
treatment for cardiac arrhythmia and questionable gout in the 
right great toe.  Complaints of back pain were also noted in 
the records.  Clinical records dated in May 1995 reflect the 
veteran complained of mid thoracic spine pain, severe at 
times.  No atrophy of the lower extremities was noted.  An 
assessment of an old compression fracture at T-6 with 
degenerative changes was noted.  A July 1995 clinical record 
reflects an opinion that bracing was useful in the management 
of the veteran's problem.  

Private treatment records dated in 1995 reflect the veteran 
was issued a jury mast.  An August 1995 private examination 
report notes moderate proximal trapezius muscle spasm and 
significant limitation of motion of the cervical spine.  
There was palpable tenderness at the posterior aspect of the 
C6 and C7 spinous process.  Rotation on axis at the cervical 
spine was to 30 degrees, right and left lateral bending was 
to 20 degrees and extension was to 15 degrees.  Tenderness 
was noted at the T-6 and T1 spinous process area with lateral 
bending at the lumbar-sacral spine of 15 degrees with 
rotation at 35 degrees bilaterally.  A lipoma was noted at 
the right paravertebral T1 area.  There was no evidence of 
thoracic outlet syndrome with elevation of the right or left 
upper extremity.  Bilateral acromioclavicular crepitus was 
noted at the shoulders.  The neurovascular status of the 
right and left upper extremities was found to be intact.  
Radiological reports of the thoracic spine were noted as 
revealing mild levoscoliosis and probable old compression 
deformities at T-6 and less so at T-8 and T-10.  Severe 
thoracic spondylosis was noted at the lower thoracic spine.  
The cervical spine showed severe cervical spondylosis.  No 
significant bony encroachment was noted at the neural 
foramina.  Radiological reports were negative for acute bony 
trauma.  Impressions of severe thoracic spondylosis with 
compression deformities at the T-6 vertebral body, severe 
cervical spondylosis, osteoarthrosis, and degenerative joint 
disease of the shoulders were noted.  The physician 
recommended that the veteran consider utilizing an extension 
thoracic brace.  

Upon VA general medical examination dated in October 1995, 
physical examination of the musculoskeletal system revealed 
very severe tenderness at the mid thoracic area and muscle 
spasm around that area.  There was some limitation of motion 
of the upper extremities and the veteran could not raise his 
upper extremities fully over his shoulders.  Backward 
rotation was also limited.  There was no atrophy in the upper 
or lower extremities.  There was no paraspinal muscle spasm.  
An impression of T-6 compression fracture with degenerative 
change was noted.  The examiner also noted the veteran was 
totally and permanently disabled from his previous occupation 
as a construction worker.  

A March 1996 private medical examination report reflects 
tenderness over the area of the T-6 vertebrae and some spasm 
at the rhomboids with tenderness.  It was also noted that the 
veteran showed increased kyphosis in this area.  Spasm at the 
lumborum bilaterally was also noted.  Range of motion was 
noted as 30 degrees flexion, 30 degrees extension, 20 degrees 
lateral bending bilaterally, 20 degrees rotation bilaterally, 
and straight leg raising to 60 degrees with significant 
hamstring tightness.  Sitting straight leg raising was noted 
as to 90 degrees.  It was noted that the veteran currently 
wore a thoracolumbar orthotic device.  An impression of 
mechanical changes of the back producing degenerative 
changes, which appeared to moderate to severe in nature, was 
noted.  The physician opined that the thoracolumbar orthotic 
device was indicated and would be effective in maintaining 
posture and controlling pain.  

In a May 1996 rating decision, the RO determined that a 20 
percent evaluation was warranted for residuals of a T-6 
compression fracture, effective from August 18, 1992.

VA treatment records dated in 1996 reflect continued 
treatment for back pain.  It was noted that the veteran was 
wearing a thoracic brace.  Some physical therapy treatment 
was also noted.

At his April 1997 RO hearing, the veteran testified that he 
continued to experience pain in his back after his discharge 
from service and at times he was unable to straighten up 
after being bent over.  He reported receiving cortisone shots 
and treating himself with hot baths as well as narcotics 
later on.  The veteran also testified that he had braces for 
his neck and back.  He reported that he was able to walk 
about two blocks and stand for 20 minutes without problems.  
The veteran testified that he was in a lot of pain and 
totally dependent on his pain medication.  

VA treatment records dated in 1997 reflect continued 
treatment for thoracic back pain.  It was noted that the 
veteran was wearing a thoracic brace.  

A March 1997 Social Security Administration examination notes 
stiffness of the neck and muscle weakness.  Tenderness in the 
T-4 and T-6 area of the back with decreased range of motion 
was noted.  A relevant assessment of chronic back pain 
secondary to T-6 compression fracture was noted.  The 
examiner opined that the veteran would have a difficult time 
with lifting, carrying, bending, stooping, prolonged walking, 
standing, or prolonged sitting.  

Upon VA examination dated in June 1997, the veteran 
complained of variable pain in the midthoracic area at the 
base of the neck.  It was noted the veteran was wearing a 
back brace.  Examination revealed a 50 percent loss of motion 
in the neck and no limitation of motion in the shoulders.  
The examiner noted that with urging, the veteran was able to 
demonstrate 60 degrees of flexion of the lumbar spine.  There 
were no abnormal findings involving the upper or lower 
extremities.  It was noted that current x-rays of the dorsal 
spine showed a compression of T-6 and evidence of some 
degenerative changes in many of the dorsal spine vertebral 
bodies.  The examiner opined that the veteran did have 
significant problems related to the T-6 compression fracture 
and there was the development of some degenerative changes in 
the vertebral bodies of the thoracic spine.  The examiner 
further opined that the veteran was entitled to significant 
pain factors involving the dorsal spine, but he did not feel 
that any problems with the cervical or lumbar area were 
associated with the T-6 compression fracture.  

VA treatment records dated in 1998 and 1999 reflect continued 
treatment of chronic back pain with medication and a back 
brace.

In December 1998 statements, the veteran's mother and wife 
stated that the veteran suffered from pain and fatigue of 
such intensity and frequency that he had to lie down two or 
three times each day.  They stated that he could sit for no 
more than 20 minutes at a time or walk more than a block.  
They also stated that he was unable to bend at all.  They 
noted that he was bedridden for six to eight days every 
month.  The veteran's mother and wife also reported that he 
tended to fall due to pain and loss of functional abilities 
and he required assistance for bathing, dressing, and other 
activities of daily living.  

The record reflects that copies of the veteran's Social 
Security Administration records have been obtained.  They are 
largely duplicative of the medical evidence already of 
record.  

Upon VA examination dated in August 1997, it was noted the 
veteran was able to ambulate without difficulty and could 
climb stairs without complaint.  Physical examination of the 
musculoskeletal spine revealed forward flexion was 
accomplished at touching the knees.  There was no obvious 
deformity.  Straight leg raising was accomplished at 60 
degrees bilaterally.  A relevant diagnosis of chronic low 
back strain was noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In Fenderson, it was 
held that evidence to be considered e 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's residuals of a T-6 compression fracture are 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285, which provides that 
a 100 percent evaluation is warranted for residuals with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a fracture of a vertebra without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast) warrants a 60 percent evaluation.  The rating 
schedule provides that other cases are to be rated in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.

Limitation of motion of the dorsal spine is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291, which 
provides that a 10 percent evaluation is warranted for both 
moderate and severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1999).  The words "mild" 
"moderate" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  Use of terminology such as "mild" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

The evidence of record demonstrates that the veteran's 
residuals of a T-6 compression fracture are manifested by 
severe thoracic spondylosis with compression deformities, 
significant pain factors, limitation of motion, and 
difficulty with lifting, carrying, bending, stooping, 
standing, prolonged walking, and sitting.  There is no 
evidence of related nerve involvement or cord involvement.  
The evidence does reflect that the veteran has been 
prescribed a jury mast and also wears a back brace.  A July 
1995 clinical record noted that bracing was useful in the 
management of the veteran's problem.  

The Board concludes that this evidence more nearly 
approximates to a 60 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, in that it indicates a 
residual fracture of the T-6 vertebrae resulting in 
significant pain, impaired movement and the use of a jury 
mast for management.  The Board notes that the Court has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).   Sections  4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  The 
Board has taken these factors into consideration in 
determining that the veteran's symptomatology more nearly 
approximates the criteria for the 60 percent evaluation.  


ORDER

A 60 percent evaluation is granted for residuals of a T-6 
compression fracture, subject to controlling regulations 
regarding the payment of monetary benefits.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 14 -


